Citation Nr: 0213225	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis, 
claimed as a result of tobacco use during military service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, which 
denied the claim on appeal.  In April 2001, the Board 
remanded the issue for further development, to include 
consideration of the amended tobacco regulations.  The RO 
again denied the claim for tuberculosis and the issue is now 
ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The regulations addressing claims based on the effects of 
tobacco products were amended effective June 1998 to prohibit 
service connection on the basis of injury or disease 
attributable to use of tobacco products during service.

3.  In July 1998, the veteran filed the current claim for 
service connection for tuberculosis due to tobacco use during 
military service.


CONCLUSION OF LAW

Pulmonary tuberculosis due to the use of tobacco smoking 
cannot be found to have been incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.300, 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that his pulmonary 
tuberculosis was due to tobacco smoking during military 
service.  At a hearing before the RO, he maintained that he 
developed tuberculosis during military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  

Where a veteran served ninety days or more during a period of 
war or during peacetime after December 31, 1946, and active 
tuberculosis becomes manifest to a degree of 10 percent 
within three years of the date of termination of service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  These presumptions are 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service medical records are negative for any indication of 
pulmonary tuberculosis.  The earliest post-service evidence 
of pulmonary tuberculosis is dated in 1998, more than 20 
years after the veteran's release from service.  The RO 
denied service connection for pulmonary tuberculosis on a 
direct basis because there is no evidence of record to show 
that the pulmonary tuberculosis was incurred in service or 
that the tuberculosis was manifested during the three year 
presumptive period following his discharge from service, or 
that the tuberculosis was related to his military service.

Based on a review of the evidence, the Board finds that the 
issue developed for appellate review, i.e. entitlement to 
service connection for tuberculosis due to tobacco use during 
military service, must necessarily be denied as a matter of 
law pursuant to the provisions of 38 C.F.R. § 3.300.  
Specifically, for claims received by VA after June 9, 1998, 
the regulations provide that a disability or death will not 
be considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.300 (2001).  In this case, 
the veteran filed the current claim in July 1998.  As he 
filed his claim for benefits after the effective date of the 
new law, he is not entitled to the benefit sought.  Thus, as 
a matter of law, the claim for entitlement to service 
connection for tuberculosis, under the tobacco theory, must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In denying the veteran's claim, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), which, among 
other things, redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, he was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  Next, the Board notes that he 
requested and received an opportunity to provide testimony 
before a Hearing Officer at the RO.  Moreover, by 
correspondence dated in August 2000, he indicated that there 
was no further evidence in support of his claim; therefore at 
attempt to obtain additional medical evidence would be 
futile.  Further, the issue was the subject of a Board remand 
in April 2001, to include providing the veteran with the 
amended tobacco regulations.  Next, the RO provided a letter 
to the veteran dated in May 2001 outlining his rights under 
the VCAA, and his rights under the VCAA were also described 
in the most recent supplemental statement of the case.  
Accordingly, the Board finds that the mandates of the VCAA 
have been satisfied.


ORDER

The claim for entitlement to service connection for pulmonary 
tuberculosis, claimed as a result of tobacco use during 
military service, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

